DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Patsarikas on 29 November 2021.

The application has been amended as follows: 

IN THE CLAIMS filed on 04 October 2021
1. (Currently Amended) A method comprising: 
determining whether pre-converter sensor data from a first sensor  indicating a first lambda value of an exhaust gas entering an exhaust aftertreatment 
determining whether post-converter sensor data from a second sensor  indicating a second lambda value of the exhaust gas satisfies the lambda condition, wherein the second lambda value represents an air-to-fuel ratio of the exhaust gas exiting the exhaust aftertreatment system; 
when the first lambda value satisfies the lambda condition and the second lambda value does not satisfy the lambda condition: 
providing electric power to an electrically heated catalyst of the exhaust aftertreatment system; and 
obtaining an impedance value of the electrically heated catalyst in response to providing the electric power; and 
when the second lambda value satisfies the lambda condition: 
determining an oxygen storage capacity of the electrically heated catalyst based on the impedance value; and 
determining a degradation value of the electrically heated catalyst based on the impedance value and the oxygen storage capacity.

6. (Currently Amended) The method of claim 1 further comprising: 
setting the exhaust gas to one of a rich state and a lean state; and 
determining, based on the sensor data received from at least one of the first sensor and the second sensor, whether the lambda value of the exhaust gas flowing 

11. (Currently Amended) A system comprising: 
a processor; and 
a nontransitory computer-readable medium comprising instructions that are executable by the processor, wherein the instructions comprise: 
determining whether pre-converter sensor data from a first sensor  indicating a first lambda value of an exhaust gas entering an exhaust aftertreatment -5-Appln. No.: 16/877,692Attorney Docket No.: 0324-000021/USsystem satisfies a lambda condition, wherein the first lambda value represents an air- to-fuel ratio of the exhaust gas entering the exhaust aftertreatment system; 
determining whether post-converter sensor data from a second sensor  indicating a second lambda value of the exhaust gas satisfies the 
when the first lambda value satisfies the lambda condition and the second lambda value does not satisfy the lambda condition: 
providing electric power to an electrically heated catalyst of the exhaust aftertreatment system; and 
obtaining an impedance value of the electrically heated catalyst in response to providing the electric power; and 
when the second lambda value satisfies the lambda condition: 
determining an oxygen storage capacity of the electrically heated catalyst based on the impedance value; and 
determining a degradation value of the electrically heated catalyst based on the impedance value and the oxygen storage capacity.

16. (Currently Amended) The system of claim 11, wherein the instructions further comprise: 
setting the exhaust gas to one of a rich state and a lean state; and 
determining, based on the sensor data received from at least one of the first sensor and the second sensor, whether the lambda value of the exhaust gas flowing 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “when the first lambda value satisfies the lambda condition and the second lambda value does not satisfy the lambda condition: providing electric power to an electrically heated catalyst of the exhaust aftertreatment system; and obtaining an impedance value of the electrically heated catalyst in response to providing the electric power; and when the second lambda value satisfies the lambda condition: determining an oxygen storage capacity of the electrically heated catalyst based on the impedance value; and determining a degradation value of the electrically heated catalyst based on the impedance value and the oxygen storage capacity.” in claims 1 and 11, respectively.
The closest prior art of record are Takagi et al. (US 2013/0291630) and Busch et al. (US 6,240,722). Takagi et al. (Takagi) discloses an exhaust emissions system with an electrically heated catalyst. (See Takagi, Paragraph [0048]). Busch et al. (Busch) discloses using an impedance of the catalyst to determine the oxygen storage amount. (See Busch, Column 3, Lines 1-26). However, neither Takagi nor Busch, alone or in combination, disclose “when the first lambda value satisfies the lambda condition and the second lambda value does not satisfy the lambda condition: providing electric power to an electrically heated catalyst of the exhaust aftertreatment system; and obtaining an impedance value of the electrically heated catalyst in response to providing the electric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746